Case 1:20-cv-23340-UU Document 27 Entered on FLSD Docket 10/29/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 20-cv-23340-UU

 MOISES MARIA GOMEZ,

        Plaintiff,

 v.

 FM 12 LIQUORS, INC., et al.,

       Defendants.
 _________________________/

                                              ORDER

        THIS CAUSE is before the Court following a settlement conference before Chief U.S.

 Magistrate Judge John J. O’Sullivan concerning settlement of Plaintiff’s claims against

 Defendants. Magistrate Judge O’Sullivan subsequently issued an Order Approving Settlement

 Agreement and Recommending That the Case Be Administratively Closed (D.E. 26)

 (“Recommendation”). The Court has reviewed the Recommendation and pertinent parts of the

 record and is otherwise fully advised in the premises.

        Upon de novo review, the Court agrees with Magistrate Judge O’Sullivan’s

 Recommendation and concurs in all findings. Accordingly, it is hereby

        ORDERED AND ADJUDGED that the Recommendation, D.E. 26, is RATIFIED,

 ADOPTED, and AFFIRMED. The case is DISMISSED WITH PREJUDICE and the Court will

 retain jurisdiction until May 26, 2021 to enforce the terms of the settlement. It is further

        ORDERED AND ADJUDGED that this case be administratively CLOSED.

        DONE AND ORDERED in Chambers, Miami, Florida, this 29th day of October, 2020.




                                                   1
Case 1:20-cv-23340-UU Document 27 Entered on FLSD Docket 10/29/2020 Page 2 of 2




                                                      _____________________________
                                                      URSULA UNGARO
                                                      UNITED STATES DISTRICT JUDGE

 cc:
 Chief U.S. Magistrate Judge John J. O’Sullivan
 Counsel of Record via CM/ECF




                                                  2
